Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-337
                         Lower Tribunal No. 18-23450
                            ________________


                     531 West 51st Street, LLC, etc.,
                                    Appellant,

                                        vs.

        Green Solutions Solar & Renovations LLC, etc., et al.,
                                   Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      The Behar Law Firm, P.A., Howard R. Behar and Samuel M. Sheldon, for
appellant.

     Rosenberg Cummings & Edwards, PLLC, Casey R. Cummings and Marc E.
Rosenthal (Fort Lauderdale), for appellee Green Solutions Solar & Renovations,
LLC.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.

      PER CURIAM.
      Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150

(Fla. 1979); Kass Shuler, P.A. v. Barchard, 120 So. 3d 165 (Fla. 2d DCA 2013)

(holding that the appellant has the burden of providing the appellate court with an

adequate record of the proceedings in the trial court, and a failure to do so deprives

the appellate court of its ability to conduct a meaningful review of those

proceedings).




                                          2